Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 04/12/2021, in which claims 1, 3, 9, 10, 17 and 18  were amended, claims 2, 4, 12, 16 were cancelled, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Fig. 6 discloses etching away a portion from the column of the semiconductor substrate, however, in Fig. 6, there is no hard mask layer/oxide layer because the hard mask layer/oxide layer was removed in Fig. 3 prior to the etching step in Fig. 6. In addition, the surface of the semiconductor substrate was thermally oxidized to form hard mask layer/oxide layer in previous step of Fig. 1. As a result, the (oxidized) surface of the semiconductor substrate became a surface of hard mask layer/oxide layer, therefore, removing hard mask layer/oxide layer in Fig. 3 also results in removing the (oxidized) surface of the semiconductor substrate. Consequently, etching away a portion from the column of the semiconductor substrate would not expose the surface of the semiconductor substrate because that surface was removed. Therefore, the limitation of “etching away a portion from the column of the semiconductor substrate not protected by the oxide layer to form a trench at exposed portions of the surface of the semiconductor substrate, wherein the oxide layer is 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.  Correction of the following is required: claim 1 recites “etching away a portion from the column of the semiconductor substrate not protected by the oxide layer to form a trench at exposed portions of the surface of the semiconductor substrate, wherein the oxide layer is positioned on a top surface of the column distal from a location at which the column extends from the base of the semiconductor substrate ” and claim 9 recites “etching away a portion from the column of the semiconductor substrate not protected by the hard mask layer to form a trench at exposed portions of a second surface of the semiconductor substrate, wherein the hard mask layer is positioned on the first surface of the semiconductor substrate, and wherein the first surface comprises a top surface of the column distal from a location at which the column extends from the base of the semiconductor substrate”. However, the specification fails to disclose the above claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10-11, 13-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “etching away a portion from the column of the semiconductor substrate not protected by the oxide layer to form a trench at exposed portions of the surface of the semiconductor substrate, wherein the oxide layer is positioned on a top surface of the column distal from a location at which the column extends from the base of the semiconductor substrate.” Fig. 6 discloses etching away a portion from the column of the semiconductor substrate, however, in Fig. 6, there is no hard mask layer/oxide layer because the hard mask layer/oxide layer was removed in Fig. 3 prior to the etching step in Fig. 6. Therefore, it is unclear and unable to define “a portion from the column of the semiconductor substrate not protected by the oxide layer.” It is unclear which portion is protected by the oxide layer, which portion is not protected by the oxide layer. In addition, the surface of the semiconductor substrate was thermally oxidized to form hard mask layer/oxide layer in previous claimed step and as shown in Fig. 1. As a result, the (oxidized) surface of the semiconductor substrate became a surface of hard mask layer/oxide layer, therefore, removing hard mask layer/oxide layer in Fig. 3 also results in removing the (oxidized) surface of the 

Regarding claim 3, claim 3 recites “wherein the protective layer is directly adjacent to and provided directly on the surface of the semiconductor substrate.” As stated above, the surface of the semiconductor substrate was thermally oxidized to form hard mask layer/oxide layer in previous claimed step and as shown in Fig. 1. Removing hard mask layer/oxide layer in Fig. 3 also results in removing the (oxidized) surface of the semiconductor substrate. The protective layer is formed in Fig. 4 after removing hard mask layer/oxide layer. In other words, the protective layer is formed in Fig. 4 after removing the (oxidized) surface of the semiconductor substrate. Therefore, it is unclear how the protective layer is directly adjacent to and provided directly on the surface of the semiconductor substrate when the surface was previously removed.

Regarding claim 5, claim 5 recites “etching the surface of the semiconductor substrate to shorten the column of the semiconductor substrate.” As stated above, the surface of the semiconductor substrate was thermally oxidized to form hard mask layer/oxide layer (Fig. 1) before forming the column (Fig. 2). The (oxidized) surface of the semiconductor substrate was removed (Fig. 3) to expose a surface of the column. In other words, the (oxidized) surface of the semiconductor substrate does not exist on/in 

Regarding claim 6, claim 6 recites “further comprising: thermally oxidizing the surface to form the oxide layer, wherein formation of the oxide layer is directed along a length of the column of the semiconductor substrate by the protective layer.” It is confusing because claim 1 already recites “replenishing an oxide layer onto a surface of a semiconductor substrate by thermally oxidizing the surface of the semiconductor substrate.” The “further comprising” indicates that limitation in claim 6 is an additional step however the limitation of “the oxide”, “the surface” directed to previous cited features. It’s unclear whether the limitation in claim 6 is the same or different from limitation in claim 1. If “the surface” and “the oxide” in claim 6 refer to the same feature as in claim 1, then the limitation “wherein formation of the oxide layer is directed along a length of the column of the semiconductor substrate by the protective layer” does not have support because the column and the protective layer has not been formed when thermally oxidizing the surface to form the oxide layer (Fig. 1). If “the surface” and “the oxide” in claim 6 refer to the different features formed from those in claim 1, then the claim language should be amended to clearly define the difference.  

Regarding claim 9, claim 9 recites “etching away a portion from the column of the semiconductor substrate not protected by the hard mask layer to form a trench at exposed portions of a second surface of the semiconductor substrate, wherein the hard mask layer is positioned on the first surface of the semiconductor substrate, and 

Regarding claim 10, claim 10 recites “a trench” in line 3. It is unclear which trench “a trench” refers to. It is unclear location of “a trench” recited in claim 10 with respect to other claimed features. It is unclear how and when “a trench” is formed.  

Regarding claim 13, claim 13 recites “wherein the first surface is located at a distal end of the column of semiconductor substrate, and wherein the second surface is located at the base of the semiconductor substrate.” claim 9 on which claim 13 depend recites “etching away a portion from the column of the semiconductor substrate not protected by the hard mask layer to form a trench at exposed portions of a second surface of the semiconductor substrate, wherein the hard mask layer is positioned on the first surface of the semiconductor substrate.” As stated above, there is no hard mask layer/oxide layer in Fig. 6 because the hard mask layer/oxide layer was previously removed in Fig. 3. Further, in Fig. 6 etching away a portion from the column of the semiconductor substrate to form a trench [602]. The trench 602 is not at the base of the semiconductor substrate. It is unclear how etching away a portion from the column of the semiconductor substrate not protected by the hard mask layer to form a trench at exposed portions of a second surface located at the base of the semiconductor substrate as claimed in claims 9 and 13.

Regarding claim 17, claim 17 recites “the respective surfaces” in line 14. There is insufficient antecedent basis for these limitation in the claim. 
In addition, claim 17 recites “the hard mask layers are positioned at distinct, disparate locations along a surface of the semiconductor substrate” in line 4 and “the hard mask layers are positioned on respective first surfaces of the semiconductor substrate” in line 14. It is unclear the hard mask layers are positioned on a surface of the semiconductor substrate or on respective first surfaces of the semiconductor substrate. It is unclear “a surface” is the same or different from “first surfaces.” Further it is unclear “the hard mask layers” refers to the “thin hard mask layers” or “the replenished hard mask layers.”

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-11, 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites “etching away a portion from the column of the semiconductor substrate not protected by the oxide layer to form a trench at exposed portions of the surface of the semiconductor substrate, wherein the oxide layer is positioned on a top surface of the column distal from a location at which the column extends from the base of the semiconductor substrate.” Fig. 6 discloses etching away a portion from the column of the semiconductor substrate, however, in Fig. 6, there is no hard mask layer/oxide layer because the hard mask layer/oxide layer was removed in Fig. 3 prior to the etching step in Fig. 6. Therefore, the specification fails to define “a 
In addition, the trench 602 in Fig. 6 is formed by etching away a portion from the column of the semiconductor substrate to shorten the column of the semiconductor substrate. Nowhere in the specification discloses a depth of the trench [602] is less than or equal to ten times an initial thickness of the hard mask/oxide layer as claimed in claim 3. Also notes that Fig. 6 only shows etching an exposed surface of the semiconductor substrate to shorten the column of the semiconductor substrate, however, that exposed surface is not the surface being thermally oxidized to form the oxide. Therefore, there is no description in the specification about another different step being performed to etching the surface of the semiconductor substrate to shorten the column of the semiconductor substrate as claimed in claim 5.
Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 1. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. 

Regarding claim 9, claim 9 recites “etching away a portion from the column of the semiconductor substrate not protected by the hard mask layer to form a trench at exposed portions of a second surface of the semiconductor substrate, wherein the hard mask layer is positioned on the first surface of the semiconductor substrate, and wherein the first surface comprises a top surface of the column distal from a location at which the column extends from the base of the semiconductor substrate.” As stated above, Fig. 6 discloses etching away a portion from the column of the semiconductor substrate, however, in Fig. 6, there is no hard mask layer/oxide layer because the hard mask layer/oxide layer was previously removed in Fig. 3. Therefore, the specification and the drawing fails to define “a portion from the column of the semiconductor substrate not protected by the hard mask layer.” Claim 13 further recites “wherein the first surface is located at a distal end of the column of semiconductor substrate, and wherein the second surface is located at the base of the semiconductor substrate.” The specification and the drawings do not disclose etching away a portion from the column of the semiconductor substrate to expose a second surface located at the base of the semiconductor substrate as claimed. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 9. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 9 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-11, 12-15, 17-20 have been considered but are moot in view of the new ground of rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822